DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 5/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5-10 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain et al. (US 2017/0231356).
Samain et al. disclose mascara applicator system comprising tongs (3a,3b) formed by two arms (3a,3b), each of the two arms including a terminal end and a proximal end, wherein the proximal ends are connected at a pivot (40), and wherein each of the terminal ends is shaped to form a substantially flat tip (see Figure 9) with an inner side and an outer side, and at least one of the inner sides includes a polymer cushion (2a,2b)(see Figures 6A-9; paragraph 367).
Regarding claim 2, the tip includes a linear shape, an oval shape, an eye shape, a triangle shape, a circle shape, a rectangle shape, a crescent shape, a teardrop shape, a square shape or a diamond shape (see Figure 9).
Regarding claim 3, the inner side of each of the terminal ends includes a polymer cushion (2a,2b), and a tube containing a liquid or gel form of mascara (6) is used to excrete the mascara onto the polymer cushion (paragraph 367).
Regarding claim 4, the polymer cushion on at least one of the inner sides includes protrusions (see Figure 6a and 6b).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/2/2022